Case 1:20-cv-01174-PLM-PJG ECF No. 28, PageID.778 Filed 02/03/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MICHIGAN ASSOCIATION OF NON-
PUBLIC SCHOOLS, ET AL.,

      Plaintiffs,                          No. 1:20-cv-01174

v                                          HON. PAUL L. MALONEY

ROBERT GORDON, in his official             MAG. JUDGE GREEN
capacity as Director of the Michigan
Department of Health and Human
Services,

      Defendant.


Thomas J. Rheaume Jr. (P74422)             Neil Giovanatti (P82305)
Gordon J. Kangas (P80773)                  Daniel J. Ping (P81482)
Bodman, PLC                                Kyla L. Barranco (P81082)
Attorneys for Plaintiffs                   Assistant Attorneys General
6th Floor at Ford Field                    Attorneys for Defendant
1901 St. Antoine Street                    P.O. Box 30736
Detroit, Michigan 48226                    Lansing, MI 48909
313-259-7777                               517-335-7632
trheaume@bodmanlaw.com                     giovanattin@michigan.gov
gkangas@bodmanlawcom                       pingd@michigan.gov
                                           barrancok@michigan.gov

Ian A. Northon (P65082)
Rhoades McKee PC
Attorneys for Proposed Intervenor
55 Campau Ave., N.W., Ste. 300
Grand Rapids, MI 49503
616-235-355
ian@rhoadesmckee.com
                                                                         /

    STIPULATED ORDER EXTENDING DEFENDANT’S DEADLINE TO
                 RESPOND TO THE COMPLAINT




                                       1
Case 1:20-cv-01174-PLM-PJG ECF No. 28, PageID.779 Filed 02/03/21 Page 2 of 2




     WHEREAS Defendant’s response to the Complaint is due on or before February

8, 2021 (ECF No. 13);

     WHEREAS the parties consent and stipulate to extend Defendant’s deadline to

respond to the Complaint as set forth below.

     IT IS HEREBY ORDERED that Defendant’s response to Complaint shall be

filed on or before March 1, 2021.



Dated: February ___,
                 3 2021                /s/ Paul L. Maloney
                                      Hon. Paul L. Maloney
                                      United States District Judge




The parties hereby Stipulate and Agree:

/s/ Thomas J. Rheaume (with consent)
Thomas J. Rheaume Jr. (P74422)
Attorney for Plaintiffs

/s/ Neil Giovanatti
Neil Giovanatti (P82305)
Attorney for Defendant




                                          2
